NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            11-FEB-2021
                                            09:07 AM
                                            Dkt. 34 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

                        IN THE INTEREST OF LG


          APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                         (FC-S NO. 20-00082)


              ORDER GRANTING MOTION TO WITHDRAW APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon consideration of Mother-Appellant AG's February 7,
2021 Motion to Withdraw Appeal, the papers in support, and the
record,
           IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed, under Hawai#i Rules of Appellate Procedure
Rule 42(b).
           DATED: Honolulu, Hawai#i, February 11, 2021.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge